PER CURIAM.
The appellant was convicted in 1941 on three counts for violation of the Mann Act, 18 U.S.C.A. § 397 et seq., and sentenced on each count. In 1941 the district judge set aside the imprisonment sentence on the third count, on the ground that it involved really the same transaction as the second count. On May 15, 1944, the case of Mortensen v. United States, 322 U.S. 369, 64 S.Ct. 1037, 88 L.Ed. 1331, was decided. Appellant, being in the penitentiary, moved in March, 1945, in the court of his conviction to set aside his conviction on the ground that the evidence on his trial, in the light of the Mortensen case, and others, did not warrant conviction. The evidence as he recited it in his motion tended to support his contention. But the trial judge in his order denying the motion stated that the evidence on the trial was quite otherwise, and the jury well warranted in their verdict of guilty. We have no other information as to what in truth the testimony was. We are bound to.accept the statement of the judge. Assuming, but not deciding, that he had jurisdiction at this late date thus to enquire into the correctness of the verdict, no error is shown in his denial of the motion.
Judgment affirmed.